Mr. Justice Green delivered the opinion of the Court. The evidence justified the court in finding defendants were not liable for the cloaks returned. The letter from defendants to plaintiff, dated October 7, 1891, fairly construed, indicates that no absolute sale of the goods to be shipped for the opening, was made or contemplated by the parties. “ If the line is satisfactory, will buy what is left,” is the language used, and upon' this condition, made known to plaintiff, the goods were sent to defendants. The goods were not satisfactory, and those left over after the sales were returned within a reasonable time under the circumstances proven, and the defendants were absolved from all liability. Other facts show the sale was conditional. At the close of the day’s sale in Effingham, it appears the permission of plaintiff was required, as both parties understood the transaction, before defendants could take the cloaks to the opening at East St. Louis. If the sale was absolute, such permission was wholly unnecessary. In addition to this, the fact sworn to by defendants, that Blair, who was acting for plaintiff,was told the goods remaining unsold after said opening would be returned, and replied all right, and hoped they would not have many to send back, negatives the theory of an absolute sale. Other evidence in the record shows that the parties did not contract for an unconditional sale, but we have referred to all we deem necessary. Ho questions of law were submitted to the court and the finding of the court is sustained by the evidence. The judgment is affirmed.